COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


RAPPAHANNOCK FRAMING & TRIM
AND
ERIE INSURANCE EXCHANGE

v.   Record No. 0979-95-2                       MEMORANDUM OPINION *
                                                    PER CURIAM
TIMOTHY LADON TRENT                              SEPTEMBER 5, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (Jennifer Lee Parrish; Roberts, Ashby & Parrish, on
             brief), for appellants. Appellants submitting on
             brief.

             (Carroll E. Smith, on brief), for appellee.    Appellee
             submitting on brief.



     Rappahannock Framing & Trim and its insurer (hereinafter

collectively referred to as "employer") appeal from a decision of

the Workers' Compensation Commission awarding benefits to Timothy

Ladon Trent for an April 6, 1994 back injury.      Employer contends

that (1) no credible evidence supports the commission's finding

that Trent sustained an injury by accident arising out of and in

the course of his employment; (2) the commission erred in not

considering inconsistencies in Trent's medical histories; (3) no

credible evidence supports the commission's award of temporary

total and temporary partial compensation; and (4) no credible

evidence proved that Trent adequately marketed his residual

capacity.   Finding no error, we affirm.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
        On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld if

supported by credible evidence.        James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

        Trent testified that, on April 6, 1994, while working for

employer as a carpenter, he fell from a six-foot ladder and

landed on his back on the floor.       Trent's fall was witnessed by

four or five co-workers, including his foreman, Tim Southern.

Trent completed his work shift and returned to work the following

morning.    However, he was unable to continue working because of

pain.
        On April 12, 1994, Trent received medical treatment for low

back and leg pain of a one-week duration at the Mary Washington

Hospital emergency room.    Trent was excused from work for three

days and referred for orthopedic care.       The emergency room notes

state that Trent sustained leg and back pain when he stepped into

mud and do not mention the ladder incident.       Trent testified that

he told the emergency room personnel about both incidents.

        On April 18, 1994, Trent was first seen by Dr. Michael B.

O'Brien, an orthopedic surgeon.    Trent told Dr. O'Brien that he

had stepped into mud and injured his lower back and left leg

about one month before and that he had fallen off of a ladder and

reinjured his back and leg one week before the April 18, 1994



                                   2
examination.    After an MRI revealed a herniated disc and possible

extruded fragment, Dr. O'Brien recommended surgery.    Dr. O'Brien

opined that Trent was totally disabled as a result of these two

incidents, both of which occurred at work, and noted that Trent

needed to be very careful with his work until he could have the

surgery.    The surgery was not performed because employer denied

Trent's claim.    On June 27, 1994, Dr. O'Brien noted Trent's

continuing back complaints and prescribed medication.
        Trent stated that he began working part-time in August 1994

performing painting work for various friends.    He earned

approximately $2000.00 between August 15, 1994 and December 9,

1994.    In rendering its award, the commission considered the

testimony of Trent's foreman and co-workers concerning the ladder

incident, evidence of other previous injuries Trent may have

sustained, Trent's recorded statement, and the medical records.

The commission resolved any inconsistencies in the evidence in

favor of Trent.    Trent's testimony and Dr. O'Brien's medical

records constitute credible evidence to support the commission's

findings that Trent's back injury was causally related to the

April 6, 1994 fall from the ladder and resulted in total

disability commencing April 7, 1994.    "The fact that there is

contrary evidence in the record is of no consequence if there is

credible evidence to support the commission's findings."     Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).    On appellate review, this Court "does not retry the



                                   3
facts, reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."   Id.

     Because we affirm the commission's finding that Trent

suffered total disability, we will not address the merits of

employer's argument that Trent failed to market his residual

capacity.   Therefore, for the reasons stated, we affirm the

commission's award of temporary total disability benefits for the

period from April 8, 1994 through August 14, 1994 and temporary

partial disability benefits commencing August 15, 1994.
                                                   Affirmed.




                                 4